Exhibit 99.1 Saia Reports Record Second Quarter Earnings per Share of $0.75 JOHNS CREEK, GA. – July 29, 2015 – Saia, Inc. (NASDAQ: SAIA), a leading transportation provider offering multi-regional less-than-truckload (LTL), non-asset truckload and logistics services, today reported second quarter 2015 results. Second Quarter 2015 Compared to Second Quarter 2014 Results · Revenues were $323 million, a 2.1% decrease · Operating income increased 38% to $31.3 million · Diluted earnings per share were $0.75 compared to $0.53 · Operating ratio improved to 90.3 compared to 93.1 · LTL shipments were down 2.9% as LTL tonnage decreased 6.0% · LTL revenue per hundredweight increased by 3.9% despite the impact of lower year-over-year fuel surcharges “I am very pleased to report our fourth consecutive quarter of record earnings and would note that the results were achieved with improvements across our organization.We are especially pleased with the improved safety and cargo claims results in the quarter.Network optimization efforts continue to be successful and our purchased transportation costs were down nearly 28% in the quarter, ” said Saia President and Chief Executive Officer, Rick O’Dell. “Strong yield improvements continued in the quarter and though we will continue to face difficult tonnage comparisons for the rest of the year, our network is balanced and our sales force is focused on finding customers that find our value proposition to be compelling,” O’Dell added. Financial Position and Capital Expenditures Total debt was $108.6 million at June 30, 2015 and inclusive of the $3.7 million of cash on hand, net debt to total capital was 20.8% at quarter end.This compares to total debt of $83.0 million and net debt to total capital of 17.7% at December 31, 2014. Net capital expenditures in the first half of the year were $73.3 million including equipment acquired with capital leases.This compares to $66.7 million spent in the first half of 2014.The Company currently plans net capital expenditures in 2015 of approximately $125 million. Conference Call Management will hold a conference call to discuss quarterly results today at 11:00 a.m. Eastern Time. To participate in the call, please dial 888-438-5519 or 719-325-2464 referencing conference ID #2753051.Callers should dial in five to ten minutes in advance of the conference call.This call will be webcast live via the Company web site at www.saiacorp.com.A replay of the call will be offered two hours after the completion of the call through August 4, 2015 at 2:00 p.m. Eastern Time.The replay will be available by dialing 1-888-203-1112 or 719-457-0820. Saia, Inc. (NASDAQ: SAIA) offers customers a wide range of less-than-truckload, non-asset truckload, expedited and logistics services.With headquarters in Georgia, Saia LTL Freight operates 147 terminals in 34 states. For more information on Saia, Inc. visitthe Investor Relations section at www.saiacorp.com. The Securities and Exchange Commission encourages companies to disclose forward-looking information so that investors can better understand the future prospects of a company and make informed investment decisions. This news release contains these types of statements, which are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Saia, Inc. Second Quarter 2015 Results Page 2 Words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “may,” “plan,” “predict,” “believe,” “should” and similar words or expressions are intended to identify forward-looking statements. Investors should not place undue reliance on forward-looking statements and the Company undertakes no obligation to update or revise any forward-looking statements. All forward-looking statements reflect the present expectation of future events of our management as of the date of this news release and are subject to a number of important factors, risks, uncertainties and assumptions that could cause actual results to differ materially from those described in any forward-looking statements. These factors, risks, assumptions and uncertainties include, but are not limited to, general economic conditions including downturns in the business cycle; the creditworthiness of our customers and their ability to pay for services; failure to achieve acquisition synergies; competitive initiatives and pricing pressures, including in connection with fuel surcharge; loss of significant customers; the Company’s need for capital and uncertainty of the current credit markets; the possibility of defaults under the Company’s debt agreements (including violation of financial covenants); possible issuance of equity which would dilute stock ownership; integration risks; the effect of litigation including class action lawsuits; cost and availability of qualified drivers, fuel, purchased transportation, real property, revenue equipment and other assets; governmental regulations, including but not limited to Hours of Service, engine emissions, the “Compliance, Safety, Accountability” (CSA) initiative, compliance with legislation requiring companies to evaluate their internal control over financial reporting, changes in interpretation of accounting principles and Homeland Security; dependence on key employees; inclement weather; labor relations, including the adverse impact should a portion of the Company’s workforce become unionized; cyber security risks; effectiveness of Company-specific performance improvement initiatives; terrorism risks; self-insurance claims and other expense volatility; increased costs as a result of recently enacted healthcare reform legislation; social media risk; and other financial, operational and legal risks and uncertainties detailed from time to time in the Company’s SEC filings.As a result of these and other factors, no assurance can be given as to our future results and achievements.A forward looking statement is neither a prediction nor a guarantee of future events or circumstances and those future events or circumstances may not occur. # # # CONTACT: Saia, Inc. Doug Col dcol@saia.com Saia, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (Amounts in thousands) (Unaudited) June 30, 2015 December 31, 2014 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other Total current assets PROPERTY AND EQUIPMENT: Cost Less: accumulated depreciation Net property and equipment OTHER ASSETS Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Wages and employees' benefits Other current liabilities Current portion of long-term debt Total current liabilities OTHER LIABILITIES: Long-term debt, less current portion Deferred income taxes Claims, insurance and other Total other liabilities STOCKHOLDERS' EQUITY: Common stock 25 25 Additional paid-in capital Deferred compensation trust ) ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ Saia, Inc. and Subsidiaries Consolidated Statements of Operations For the Quarters and Six Months Ended June 30, 2015 and 2014 (Amounts in thousands, except per share data) (Unaudited) Second Quarter Six Months OPERATING REVENUE $ OPERATING EXPENSES: Salaries, wages and employees' benefits Purchased transportation Fuel, operating expenses and supplies Operating taxes and licenses Claims and insurance Depreciation and amortization Operating loss (gains), net 52 (5 ) ) Total operating expenses OPERATING INCOME NONOPERATING EXPENSES: Interest expense Other, net ) Nonoperating expenses, net INCOME BEFORE INCOME TAXES Income tax expense NET INCOME $ Average common shares outstanding - basic Average common shares outstanding - diluted Basic earnings per share $ Diluted earnings per share $ Saia, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2015 and 2014 (Amounts in thousands) (Unaudited) Six Months OPERATING ACTIVITIES: Net cash provided by operating activities $ $ Net cash provided by operating activities INVESTING ACTIVITIES: Acquisition of business ) – Acquisition of property and equipment ) ) Proceeds from disposal of property and equipment Net cash used in investing activities ) ) FINANCING ACTIVITIES: Repayment of long-term debt ) ) Borrowings of revolving credit agreement, net Proceeds from stock option exercises Other financing activities ) – Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ NON-CASH ITEMS: Acquisition of property and equipment financed with capital leases $ $ - Saia, Inc. and Subsidiaries FinancialInformation For the Quarters Ended June 30, 2015 and 2014 (Unaudited) Second Quarter Second Quarter % Amount/Workday % Change Change Workdays 64 64 Operating ratio % % Tonnage (1) LTL ) ) TL ) ) Shipments (1) LTL ) ) TL 29 33 ) ) Revenue/cwt. (2) LTL $ $ TL $ $ Revenue/shipment (2) LTL $ $ TL $ $ Pounds/shipment LTL ) TL Length of Haul In thousands Revenue does not include the adjustment required for financial statement purposes in accordance with the Company's revenue recognition policy and other revenue.
